Case 18-24562        Doc 29     Filed 05/13/19     Entered 05/13/19 16:14:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24562
         Mariccano L Jones
         RenitaR R Jones
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24562             Doc 29         Filed 05/13/19      Entered 05/13/19 16:14:55              Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                         $756.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $756.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $325.18
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $40.82
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $366.00

 Attorney fees paid and disclosed by debtor:                           $283.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Advocate Medical Group                    Unsecured         260.00           NA            NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured           1.00           NA            NA            0.00       0.00
 Asurion                                   Unsecured         500.00           NA            NA            0.00       0.00
 Capital One                               Unsecured         450.00           NA            NA            0.00       0.00
 Capital One                               Unsecured         412.00           NA            NA            0.00       0.00
 Check N Go                                Unsecured      1,000.00            NA            NA            0.00       0.00
 City of Chicago                           Unsecured     13,000.00            NA            NA            0.00       0.00
 Comcast                                   Unsecured           1.00           NA            NA            0.00       0.00
 Commonwealth Edison                       Unsecured      3,502.93            NA            NA            0.00       0.00
 Credit Management, LP                     Unsecured         256.00           NA            NA            0.00       0.00
 Diversified Consultants, Inc.             Unsecured         485.00           NA            NA            0.00       0.00
 ECMC                                      Unsecured      9,049.18            NA            NA            0.00       0.00
 Emergency Room Providers                  Unsecured         569.00           NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp                Unsecured      4,065.00            NA            NA            0.00       0.00
 First Premier                             Unsecured         567.00           NA            NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            1.00           NA            NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            1.00           NA            NA            0.00       0.00
 Integrated Imaging Consultants            Unsecured          18.00           NA            NA            0.00       0.00
 JP Morgan Chase Bank, NA                  Unsecured      9,950.89            NA            NA            0.00       0.00
 Latronia Brisco                           Priority            1.00           NA            NA            0.00       0.00
 Little Co Mary Hospitalist Group          Unsecured           1.00           NA            NA            0.00       0.00
 LVNV Funding/Resurgent Capital            Unsecured         627.00           NA            NA            0.00       0.00
 Macy's                                    Unsecured           1.00           NA            NA            0.00       0.00
 Medical Business Bureau                   Unsecured           1.00           NA            NA            0.00       0.00
 Midwest Emergency Associates              Unsecured           1.00           NA            NA            0.00       0.00
 Navient Solutions Inc                     Unsecured      8,612.00            NA            NA            0.00       0.00
 Opportunity Financial LLC                 Unsecured         529.00           NA            NA            0.00       0.00
 Overland Bond & Investment Corp           Secured        9,479.00       9,547.51      9,547.51        180.00        0.00
 Phoenix Financial Services. Llc           Unsecured         505.00           NA            NA            0.00       0.00
 Radiology Imaging Consultants             Unsecured           1.00           NA            NA            0.00       0.00
 RMI/MCSI                                  Unsecured         750.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-24562             Doc 29   Filed 05/13/19    Entered 05/13/19 16:14:55               Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted     Allowed         Paid          Paid
 Robert J Semrad & Associates      Unsecured           1.00           NA           NA            0.00        0.00
 Santander Consumer USA            Secured       16,899.00     17,221.76     17,221.76        210.00         0.00
 Speedy Cash                       Unsecured      1,000.00            NA           NA            0.00        0.00
 Sprint Corp                       Unsecured         542.61           NA           NA            0.00        0.00
 Tiffany Lambert                   Priority            1.00           NA           NA            0.00        0.00
 Universal Casualty                Unsecured           1.00           NA           NA            0.00        0.00
 Uptown Cash                       Unsecured      1,300.00            NA           NA            0.00        0.00
 US Cellular                       Unsecured         326.33           NA           NA            0.00        0.00
 US Dept of Ed                     Unsecured     13,650.00            NA           NA            0.00        0.00
 Village of Evergreen Park         Unsecured         250.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                Interest
                                                              Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                      $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                            $26,769.27             $390.00                 $0.00
       All Other Secured                                       $0.00               $0.00                 $0.00
 TOTAL SECURED:                                           $26,769.27             $390.00                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00               $0.00
        Domestic Support Ongoing                                $0.00                $0.00               $0.00
        All Other Priority                                      $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                    $0.00                $0.00               $0.00


 Disbursements:

           Expenses of Administration                              $366.00
           Disbursements to Creditors                              $390.00

 TOTAL DISBURSEMENTS :                                                                             $756.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24562        Doc 29      Filed 05/13/19     Entered 05/13/19 16:14:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
